Citation Nr: 0527040	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  02-19 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for fevers. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
April 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA). 

The veteran appeared at a hearing before the undersigned 
Acting Veterans Law Judge in April 2005.  

This matter was previously remanded by the Board in May 2005 
for further development, including an opinion as to whether 
it is at least as likely as not that the veteran's recurrent 
fevers are related to service. 


FINDING OF FACT

The medical evidence of record reflects that the veteran had 
undiagnosed fevers during active service and has continued to 
have them since his discharge.

CONCLUSION OF LAW

The veteran's current fevers were incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.311 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In view of the favorable decision in this case, it is not 
necessary to determine whether or not VA has complied with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).
Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the United States Court of Appeals for Veterans Claims 
(Court).  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).  The 
procedural advantages prescribed in 38 C.F.R. § 3.311 also 
apply to any other claimed condition provided that the 
veteran has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).



Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

The veteran contends that exposure to ionizing radiation 
during his participation in Operations Buster-Jangel and 
Upshot-Knothole caused his current fevers. 




The Board notes that recurrent fevers are not among the 
diseases set forth in 38 C.F.R. § 3.309(d) as presumptively 
related to radiation exposure.  The Board therefore finds 
that the presumptive provisions of 38 C.F.R. § 3.309(d) are 
not for application with respect to the veteran's claims that 
his recurrent fevers are due to in-service radiation 
exposure.
When it is determined that the veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, that the veteran 
subsequently developed a radiogenic disease, and that such 
disease first became manifest within a specified period, 
certain development of the claim is required.  38 C.F.R. 
§ 3.3111(b)(1).  If, however, any of the foregoing three 
requirements has not been met, it shall not be determined 
that a disease has resulted from exposure to ionizing 
radiation under such circumstances.  Id. 

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and includes the list of diseases set forth 
earlier.  See 38 C.F.R. § 3.311(b)(2).  Recurrent fevers are 
not on that list, and though requested to do so, the veteran 
has not cited or submitted competent scientific or medical 
evidence that recurrent fevers are radiogenic diseases.  
Absent such evidence, there is no basis for further 
consideration of the claim under the provisions of 38 C.F.R. 
§ 3.311.

The regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).

The veteran's service medical records indicate that in 
January 1953 he was directly admitted to a treatment facility 
for headaches, cold chills all day, and pain in the low back 
and hips.  The veteran's temperature was 102.4 degrees.  An 
examiner noted an inflamed pharynx, pneumonitis, and APC 
which, according to common medical abbreviations can 
designate "acute pharyngoconjunctivitis," i.e., fever.  
Several days later, the veteran's temperature was reported to 
be 100 degrees.



The Board further notes that the veteran submitted private 
medical records from Dr. James Barnard, containing an August 
16, 1971, notation that he had had "afternoon temps" since 
August 10, with a notation of 103 degrees.  In an October 
1977 note, the veteran was reported to have had a high fever 
and chills for the past week.

At his April 2005 hearing, the veteran testified that his 
fevers first started in the winter of 1953 in the military 
and that he had been put in the hospital.  He stated that he 
had had fevers since getting out of the military, which 
occurred anywhere from six weeks to up to four months apart, 
and that he had these fevers approximately five to six times 
per year.  The veteran indicated that the fever would last 
three to five days and that it would take him about two weeks 
to recover.  His temperature would be from 103 degrees to a 
little bit over 105.  He reported that due to the fevers he 
missed a lot of work in 1981 and that he quit working because 
he had gotten so weak and the fevers continued to recur.  He 
also noted that the doctors could not pinpoint a diagnosis of 
the fevers.  He testified that he had been checked for 
malaria and Valley fever but neither was found to be present.  

The veteran's wife testified that the veteran experienced 
significant chills when a fever started and then, as the 
veteran's temperature rose, he would sweat, soaking the 
bedding and his pajamas.  The veteran's fever might abate but 
the chills would start again and the cycle would repeat.

In May 2005, the Board remanded for further development, to 
include a medical examination and an opinion as to whether 
his fevers were related to service.  

In July 2005, the veteran was afforded the requested 
examination.  The examiner indicated that the veteran's C-
file was available for review.  The examiner noted the 
history of the veteran's fevers, including a January 1953 
service medical record entry reflecting an undiagnosed fever.

Following examination, a diagnosis of recurring fever of 
unknown origin was rendered.  The examiner said that it was 
clear that this had been going on at least since 1953 and was 
debilitating while he was working to the point that the 
veteran had to stop working in 1981.  He noted that it was 
quite surprising that the veteran had not had more of a 
workup over the past 25 years as he had been quite sick, for 
periods of four or more days and up to two weeks at a time, 
since such an illness could indicate a life threatening 
infection.  

The examiner stated that based upon the history it did appear 
that the veteran had been exposed to significant radiation 
between 1951 and 1953.  The examiner also indicated that he 
had reviewed several medical treatises with regard to atomic 
exposure and could find no literature to support the 
veteran's contention that his fevers were a direct result of 
his exposure to radiation.  

The examiner further noted that the veteran's work-ups in the 
past had failed to define a known cause and that his record 
showed no evidence of an identifiable infectious cause of his 
fevers, and that when he did get routine colds he did not 
have an associated high fever.

The examiner opined that, based upon his review of the 
literature, the veteran's work-ups in the past, and the 
current examination, the veteran's fever was caused by an 
undiagnosed condition that was most likely immune mediated 
and that this condition was as likely as not caused by his 
previous radiation exposure.  

While the Board accepts the examiner's findings that the 
veteran was exposed to significant radiation between 1951 and 
1953 while performing active service, and that the veteran 
has had recurrent fevers during and since active service, the 
examiner does not provide a rationale for his opinion that 
the veteran's fevers are as likely as not caused by his 
radiation exposure.  Indeed, the examiner specifically noted 
that he could find no medical literature to support such an 
opinion.  Accordingly, the Board rejects the examiner's 
opinion that the veteran's recurrent fevers are caused by his 
exposure to radiation as unsupported by the evidence

The crucial part of the VA examiner's opinion, however, is 
that the veteran's current disability, recurrent fevers, are 
caused by an undiagnosed hematologic or immune disorder which 
is related to his active service.  The examiner provided a 
cogent rationale for this part of his opinion, and there is 
ample supporting evidence of record.  Accordingly, service 
connection for recurrent fevers is warranted.

ORDER

Service connection for recurrent fevers is granted.  





____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


